           Case 2:20-cv-01636-APG-NJK Document 3 Filed 10/27/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GERALD JEROME POLK, JR.,                                 Case No.: 2:20-cv-01636-APG-NJK

 4          Petitioner
                                                                            Order
 5 v.

 6 STATE OF NEVADA, et al.,

 7          Respondents

 8

 9         Petitioner Gerald Jerome Polk, Jr. has submitted a pro se petition for writ of habeas

10 corpus under 28 U.S.C. § 2254. ECF No. 1-1. However, Polk has failed to submit an application

11 to proceed in forma pauperis or pay the filing fee. Accordingly, this matter has not been

12 properly commenced. See 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.

13         Thus, the present action will be dismissed without prejudice. Polk may file a new

14 petition in a new action, but he must include either the $5.00 filing fee or a completed

15 application to proceed in forma pauperis on the proper form with both an inmate account

16 statement for the past six months and a properly executed financial certificate.

17         The present petition appears to be unexhausted. Polk is warned that a federal court will

18 not grant a state prisoner’s petition for habeas relief until the prisoner has exhausted available

19 state remedies for all claims raised. Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A

20 petitioner must give the state courts a fair opportunity to act on each of the claims before she or

21 he presents those claims in a federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844

22 (1999); see also Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until

23 the petitioner has given the highest available state court the opportunity to consider the claim
           Case 2:20-cv-01636-APG-NJK Document 3 Filed 10/27/20 Page 2 of 2




 1 through direct appeal or state collateral review proceedings. See Casey v. Moore, 386 F.3d 896,

 2 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir. 1981).

 3         Polk states that he filed a state postconviction habeas corpus petition in January 2020.

 4 The state-court docket appears to reflect that Polk’s state postconviction petition is pending in

 5 state court. Thus, he has not yet exhausted his state-court remedies. Further, the decision on his

 6 state petition could render this action moot.

 7         This federal petition is dismissed without prejudice as improperly commenced. It does

 8 not appear from the papers presented that a dismissal without prejudice will materially affect a

 9 later analysis of any timeliness issue with regard to a new action filed in a timely manner. Polk

10 remains responsible for properly exhausting his claims, for calculating the running of the federal

11 limitation period as applied to his case, and for properly commencing a timely-filed federal

12 habeas action.

13         I THEREFORE ORDER the Clerk to detach and file the petition (ECF No. 1-1).

14         I FURTHER ORDER that the petition is DISMISSED without prejudice.

15         I FURTHER ORDER that a certificate of appealability is DENIED.

16         I FURTHER ORDER the Clerk to SEND Polk two copies each of an application form to

17 proceed in forma pauperis for incarcerated persons and a noncapital Section 2254 habeas

18 petition form, one copy of the instructions for each form, and a copy of the papers that he

19 submitted in this action.

20         I FURTHER ORDER the Clerk to enter judgment accordingly and close this case.

21                  Dated: October 27, 2020.

22                                                           _________________________________
                                                             U.S. District Judge Andrew P. Gordon
23



                                                    2
